

117 HR 1818 IH: To authorize the Secretary of Health and Human Services to award grants to States and political subdivisions of States to support the improvement, renovation, or modernization of infrastructure at clinical laboratories that will help to improve SARS–CoV–2 and COVID–19 testing and response activities, including the expansion and enhancement of testing capacity at such laboratories.
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1818IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mrs. Fletcher introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to award grants to States and political subdivisions of States to support the improvement, renovation, or modernization of infrastructure at clinical laboratories that will help to improve SARS–CoV–2 and COVID–19 testing and response activities, including the expansion and enhancement of testing capacity at such laboratories.1.Pilot program to improve laboratory infrastructure(a)In generalThe Secretary of Health and Human Services shall award grants to States and political subdivisions of States to support the improvement, renovation, or modernization of infrastructure at clinical laboratories (as defined in section 353 of the Public Health Service Act (42 U.S.C. 263a)) that will help to improve SARS–CoV–2 and COVID–19 testing and response activities, including the expansion and enhancement of testing capacity at such laboratories.(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $4,500,000,000 for the period of fiscal years 2022 through 2026.